UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6759



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERBERT GRAHAM,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. Malcolm J. Howard, Dis-
trict Judge. (CR-95-69-H, CA-97-147-7-H)


Submitted:   November 5, 1998          Decided:     November 19, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herbert Graham, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert Graham seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Graham, Nos. CR-95-69-H; CA-97-147-7-

H (E.D.N.C. Mar. 23, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2